Citation Nr: 1224970	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-36 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  This case was most recently before the Board in April 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD as a result of witnessing an IRA bomb attack at a building in 1976 or 1977 while sight-seeing in London during service.  The Veteran has stated that he lent assistance to a female bombing fatality at the scene of the explosion.  The Veteran's service treatment and service personnel records contain no reference to this event.  The Veteran's service personnel records reveal that he was stationed in England from February 28, 1976 until March 1977.

While the file contains a diagnosis of PTSD (an October 2011 VA PTSD examination), the Veteran's stressor has not been verified by any objective evidence of record.  A diagnosis of PTSD, related to service, based on an examination which relied upon an unverified history, is inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  It must therefore be determined whether there exists a stressor which has been verified from official sources or if there is credible supporting evidence from another source that a stressor claimed by the Veteran occurred.

Despite being afforded many opportunities to do so, the Veteran has not provided many details concerning his stressor.  In a May 2005 statement the Veteran essentially indicated that sometime in 1976 or 1977 he was at a pub "in town" when an explosion occurred, referred to by the Veteran as an IRA attack that included deaths.  The Veteran stated that he had lent assistance at the scene.  The Veteran indicated that more information would be forthcoming.  In a September 2005 VA record he indicated that the bombing he had witnessed occurred in London.  At the October 2011 VA PTSD examination the Veteran described the incident as follows:

When he was sight-seeing one afternoon, he was walking past a building that just as he arrived, was blown up.  He acted reflexively and, being a police officer, ran to see if he could be of any assistance.  When he arrived, a woman had been hit and was laying there all cut up.  He remembers the sirens screaming, the chaos and the police arriving.  The woman died while he was trying to help her.  He felt he should have been more successful in keeping her alive.

Based on the nature of this claim, and in an effort to afford the Veteran a chance to provide additional information that might be useful to his claim, the Board finds that the AOJ should contact the Veteran and ask him to provide further information concerning his asserted stressor.  In particular, the Veteran should be asked to state the date of the explosion and the location of the explosion (for example, London, near his Air Force base vicinity, type of building, etc).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran (not already of record) for psychiatric disability from June 21, 2011 and associate them with the Veteran's claims file (or Virtual VA file).

2.  The AOJ should send the Veteran a letter requesting that he provide additional information concerning his asserted stressor in this case.  In particular, the Veteran should be asked to state the date of the explosion and the location of the explosion (for example, London, near his Air Force base vicinity, type of building, etc).

3.  The AOJ should then readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


